Title: From George Washington to the Rev. James Madison, 23 September 1793
From: Washington, George
To: Madison, James (1749-1812)


          
            Sir,
            Mount Vernon 23d Sep: 1793.
          
          Every well-wisher of the U. States must derive pleasure from the disposition which has
            been shewn generally, by the citizens thereof, to repel with firmness any attempts
            tending to disturb their present repose. It was with much satisfaction therefore that I
            received the Resolutions of the Inhabitants of James City County, enclosed in your
            Letter of the 16th instant—containing sentiments which accord with those which have been
            expressed by so many respectable Citizens in every part of the Union.
          While such a disposition & such sentiments are retained by my Fellow Citizens, on
            whose aid & support, in the discharge of the trust which they have confided to me, I
            place entire confidence, we may expect, under the protection of a Kind providence, a
            continuation of those blessings which these States enjoy in a superior degree.
          
            Go. Washington
          
        